MEMORANDUM**
Adrian Douglas Troutman, Jr. appeals pro se the tax court’s decision finding no deficiency for tax year 1999. We have jurisdiction pursuant to 26 U.S.C. § 7482. We affirm.
The tax court did not abuse its discretion in denying Troutman’s request for an *71extension of time to file objections to the Commissioner of Internal Revenue’s computations. See Boyd Gaming v. Commissioner, 177 F.3d 1096, 1098 (9th Cir.1999).
Because Troutman provide no argument on appeal regarding his statement that I.R.C. § 501(c)(3) is unconstitutional, the issue is considered waived. See Indep. Towers of Washington v. Washington, 350 F.3d 925, 929 (9th Cir.2003) (“... [w]e will not consider any claims that were not actually argued in appellant’s opening brief’).
Similarly because Troutman makes no argument on appeal regarding the tax court’s determinations that he was not entitled to additional deductions for 1999, he has waived the right to challenge those determinations. Id.
Troutman’s remaining contentions lack merit.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.